234 U.S. 495 (1914)
THE UNITED STATES OF AMERICA, INTERSTATE COMMERCE COMMISSION, ET AL.,
v.
UNION PACIFIC RAILROAD COMPANY ET AL.
THE UNITED STATES OF AMERICA, INTERSTATE COMMERCE COMMISSION ET AL.,
v.
UNION PACIFIC RAILROAD COMPANY ET AL.
Nos. 137, 163.
Supreme Court of United States.
Argued October 18, 21, 22, 1912.
Decided June 22, 1914.
APPEAL FROM THE UNITED STATES COMMERCE COURT.
Mr. Attorney General Wickersham and Mr. Assistant to the Attorney General Fowler, with whom Mr. Blackburn Esterline, Special Assistant to the Attorney General, was on the brief, for the United States.
Mr. P.J. Farrell for the Interstate Commerce Commission.
Mr. Charles Donnelly, Mr. F.W.M. Cutcheon and Mr. F.C. Dillard for appellees.
*496 Mr. Rush C. Butler, Mr. William E. Lamb, Mr. Stephen A. Foster and Mr. Cornelius Lynde filed a reply brief on behalf of the Chicago Association of Commerce.
Mr. Joseph N. Teal for Portland Chamber of Commerce.
Mr. J.B. Campbell for the City of Spokane.
Mr. William A. Glasgow, Jr., for Giroux Consolidated Mines Co.
By leave of court, Mr. Alfred P. Thom filed a brief in behalf of certain interested parties.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The eleven carriers who are appellees on this record filed with the Interstate Commerce Commission applications to be relieved from the long and short-haul clause of § 4 of the Act to Regulate Commerce as amended by the act of June 18, 1910, c. 309, 36 Stat. 539, 547. After full hearing the Commission entered an order granting in certain respects the relief prayed but establishing a proportionate relation to be maintained between the lower rate for the longer haul and the higher rate for the shorter haul upon the basis of percentages which were fixed with reference to defined zones. The carriers refused to obey the order and filed their bill in the Commerce Court to enjoin its enforcement. An interlocutory injunction was ordered. The defendants moved to dismiss and on the overruling of the motions appealed from the interlocutory order, that case being No. 137. Subsequently upon the election of the defendants not to plead further, a final decree was entered and appealed from, that appeal being No. 163.
These cases are governed by the opinion in Nos. 136 *497 and 162 just decided. They were tried in the court below with the other cases, were decided by the same opinion, and, although different localities are involved, the questions presented are identical, and for the reasons given in the other cases, Nos. 136 and 162, the decree must be reversed and remanded to the proper District Court with directions to dismiss the bill for want of equity.
Reversed.